FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D INDIVIDUAL VARIABLE ANNUITY CONTRACTS OFFERED BY FIRST INVESTORS LIFE INSURANCE COMPANY Statement of Additional Information dated May 1, 2010, Supplemented as of June 1, 2010 This Statement of Additional Information (“SAI”) is not a Prospectus and should be read in conjunction with the Prospectuses for the variable annuity contracts funded by First Investors Life Variable Annuity Fund C and First Investors Life Variable Annuity Fund D,which may be obtained at no cost by writing to First Investors Life Insurance Company, Raritan Plaza 1, Edison, New Jersey 08837, or by telephoning (800) 342-7963 or by visiting our website at www.firstinvestors.com.First Investors Life Variable Annuity Fund C currently funds two variable annuity contracts: an individual variable annuity contract called the “Tax Tamer I” with prospectus dated May 1, 2010 and an individual variable annuity contract called the “First Choice” with prospectus datedJune 1, 2010.First Investors Life Variable Annuity Fund D currently funds an individual variable annuity contract called the “Tax Tamer II” with prospectus dated May 1, 2010. The terms in this SAI have the same meaning as in the Prospectuses. TABLE OF CONTENTS Page General Description 2 Services 3 Valuation 4 Other Information 5 Relevance of Financial Statements 6 Appendices 7 Financial Statements 12 GENERAL DESCRIPTION First Investors Life Insurance Company.First Investors Life Insurance Company, 110 Wall Street, New York, New York 10005 (“FIL” or “First Investors Life”), a stock life insurance company incorporated under the laws of the State of New York in 1962, writes life insurance, annuities and accident and health insurance.First Investors Consolidated Corporation (“FICC”), a holding company, owns all of the voting common stock of First Investors Management Company, Inc. (“FIMCO” or “Adviser”) and all of the outstanding stock of First Investors Life, First Investors Corporation (“FIC” or “Underwriter”) and Administrative Data Management Corp., the transfer agent for First Investors Life Series Funds (“Life Series Funds”).Kathryn Head and members of her family control FICC and, therefore, the Adviser and First Investors Life. The following chart provides information about the Officers and Directors of First Investors Life. Name FIL Office Principal Occupation for Last Five Years Jay G. Baris Director Partner, Kramer Levin Naftalis & Frankel LLP, New York, Attorneys. Carol Lerner Brown Secretary Assistant Secretary, FIC; Secretary, FIMCO and FICC. Glenn T. Dallas Director Retired since April 1996. William H. Drinkwater Director, Senior Vice President and Chief Actuary Senior Vice President and Chief Actuary, FIL since August 2003; President, FIL, January 2000 – August 2003. Lawrence M. Falcon Senior Vice President, Comptroller Senior Vice President and Comptroller, FIL. Lawrence A. Fauci Director Consultant and Director, FIC. Robert M. Flanagan Vice President and Director Vice President FIL since June 2001; President, FIC; Senior Vice President FIC 2000-2001; Vice President FICC since June 1997. Richard H. Gaebler Director Retired since January, 2000. Kathryn S. Head Chairman and Director Chairman, President and Director, FICC, FIMCO and ADM; Chairman, CEO and Director, FIC; Chairman and Director, First Investors Federal Savings Bank. Jason Helbraun Assistant Vice President Assistant Vice President, FIL since May 2006; Corporate Actuary, FIL July 2005 – May 2006; Financial Actuary at Inviva, Inc., 2003 to 2005; Actuarial Associate at KPMG LLP prior thereto. Scott Hodes Director Partner, Bryan Cave LLP, Chicago, Illinois since 2003. William M. Lipkus Vice President, Chief Financial Officer, Treasurer and Director Chief Financial Officer, FIC since December 1997 and FICC since June 1997; Vice President, FIL since May 1996; Chief Financial Officer since May 1998; Chief Accounting Officer since June 1992. Glen Mueller Vice President and Chief Underwriter Vice President and Chief Underwriter, FIL; Vice President and Life Chief Underwriter, C.N.A. November 2002-June 2004. Jackson Ream Director Retired since January 1999. Nelson Schaenen Jr. Director Retired since January 2002. David Schimmel Assistant Vice President Assistant Vice President, FIL since July 2006; Manager, FIL January 2001 – July 2006. John Shey Assistant Vice President Assistant Vice President, FIL since May 2006; Actuary, FIL January 2002 – April 2006. 2 Carol E. Springsteen President and Director President and Director, FIL; Vice President, Individual Policy Services, New York Life Insurance Company until August, 2003. Clark D. Wagner Director Director of Fixed Income, FIMCO;Portfolio Manager of the First Investors Government, Life Series Government,Life Series Target Maturity 2010 and 2015 and Tax Exempt Funds, Co-Portfolio Manager of the First Investors Total Return, Investment Grade and Life Series Investment Grade Funds. Separate Account Assets.First Investors Life Variable Annuity Fund C (“Separate Account C”) was established on December 21, 1989.First Investors Life Variable Annuity Fund D (“Separate Account D”) was established on April 8, 1997.Each Separate Account was established under the provisions of the New York Insurance Law.Each Separate Account’s assets are segregated from the assets of First Investors Life, and that portion of each Separate Account’s assets having a value equal to, or approximately equal to, the reserves and contract liabilities under the Contracts for the respective Separate Account are not chargeable with liabilities arising out of any other business of First Investors Life.Each Separate Account is registered with the Securities and Exchange Commission (“Commission”) as a unit investment trust under the Investment Company Act of 1940, as amended (the "1940 Act"), but such registration does not involve any supervision by the Commission of the management or investment practices or policies of the Separate Account. The assets of each Separate Account are invested at net asset value in shares of a corresponding series (each a “Fund” and collectively “Funds”) of the Life Series Funds.For example, the Blue Chip Subaccount invests in the Blue Chip Fund, the Government Subaccount invests in the Government Fund, and so on.The Life Series Funds Prospectus describes the risks attendant to an investment in each Fund of the Life Series Funds.The Life Series Funds contains twelve separate Funds:Blue Chip Fund, Cash Management Fund, Discovery Fund, Government Fund, Growth & Income Fund, High Yield Fund, International Fund, Investment Grade Fund, Select Growth Fund, Target Maturity 2010 Fund, Target Maturity 2015 Fund and Value Fund.All of these Funds are available under the Tax Tamer I and Tax Tamer II Contracts, and all but the Target Maturity 2010 Fund are available under the First Choice Contract. SERVICES Custodian.First Investors Life, subject to applicable laws and regulations, is the custodian of the securities of the Subaccounts of Separate Account C and Separate Account D. Independent Registered Accounting Firm.TAIT, WELLER & BAKER LLP, 1818 Market Street, Philadelphia, PA 19103, an independent registered accounting firm, has been selected as the independent accountants for Separate Account C and Separate Account D.First Investors Life pays TAIT, WELLER & BAKER LLP a fee for serving as the independent accountants for each Separate Account which is set by the Audit Committee of the Board of Directors of First Investors Life. Underwriter.First Investors Life and each Separate Account have entered into an Underwriting Agreement with FIC.FIC, an affiliate of First Investors Life and of the Adviser, has its principal business address at 110 Wall Street, New York, New York 10005.For the fiscal years ended December 31, 2007, 2008 and 2009, FIC received fees from Separate Account C of $102,349 and $63,531 and $38,844, respectively, in connection with the distribution of the Contracts in a continuous offering.For the fiscal years ended December 31, 2007, 2008 and 2009, FIC received fees from Separate Account D of $919,909 and $771,689 and $478,651, respectively, in connection with the distribution of the Contracts in a continuous offering. First Investors Life anticipates continuing to offer new Tax Tamer II and First Choice Contracts, but reserves the right to discontinue either of these offerings.New Tax Tamer I Contracts 3 are not currently being offered for sale.Existing Tax Tamer I Contractowners may, however, continue to make additional premium payments to their existing Contracts. The Contracts for both Separate Accounts are sold by insurance agents licensed to sell variable annuities, who are registered representatives of the Underwriter or broker-dealers who have sales agreements with the Underwriter. VALUATION Value of an Accumulation Unit.For each Subaccount of Separate Account C and each Subaccount of Separate Account D, the value of an Accumulation Unit was arbitrarily initially set at $10.00.The value of an Accumulation Unit for any subsequent Valuation Period is determined by multiplying the value of an Accumulation Unit for the immediately preceding Valuation Period by the Net Investment Factor for the Valuation Period for which the Accumulation Unit Value is being calculated (see Appendix I, Example B).The investment performance of each Fund, and expenses and deductions of certain charges, affect the Accumulation Unit Value.The value of an Accumulation Unit for the Subaccounts may increase or decrease from Valuation Period to Valuation Period. Net Investment Factor.The Net Investment Factor for each Subaccount for any Valuation Period is determined by dividing (a) by (b) and subtracting (c) from the result, where: (a) is the net result of: the net asset value per share of the applicable Fund determined at the end of the current Valuation Period, plus the per share amount of any dividend or capital gains distributions made by the applicable Fund if the “ex-dividend” date occurs during the current Valuation Period. (b) is the net asset value per share of the applicable Fund determined as of the end of the immediately preceding Valuation Period. (c) is a factor representing the charges deducted for mortality and expense risks.For Separate Account C, such factor is equal on an annual basis to 1.00% of the daily net asset value of the applicable Subaccount.For Separate Account D, such factor is equal on an annual basis to 1.40% of the daily net assets value of the applicable Subaccount. The Net Investment Factor may be greater or less than one, and therefore, the value of an Accumulation Unit for any Subaccount may increase or decrease.(For an illustration of this calculation, see Appendix I, Example A.) Value of Amounts Allocated to the Fixed Account.The First Choice Contract also allows Contractowners to allocate value to the Fixed Account.The Accumulation Value in a First Choice Contract thus consists of the Subaccount Accumulation Value in each Subaccount to which a Contractowner allocates value, which is based on the Accumulation Unit values described above, and the Fixed Account Accumulation Value.The Fixed Account Accumulation Value at any time is equal to the amount determined as described in the First Choice Contract’s prospectus under the heading “THE CONTRACT IN DETAIL: THE ACCUMULATION PHASE – Fixed Account Accumulation Value.” Value of an Annuity Unit.For each Subaccount of Separate Account C and each Subaccount of Separate Account D, the value of an Annuity Unit was arbitrarily initially set at $10.00.The value of an Annuity Unit for any subsequent Valuation Period is determined by multiplying the Annuity Unit Value for the immediately preceding Valuation Period by the Net Investment Factor for the Valuation Period for which the Annuity Unit Value is being calculated, and multiplying the result by an interest factor to offset the effect of an investment earnings rate of 3.5% per annum (or 3.0% or a different rate chosen by a Contractowner for First Choice Contracts), which is assumed in the Annuity 4 Tables contained in the Contracts.(For an illustration of this calculation, see Appendix III, Example A.) Amount of Annuity Payments.When annuity payments are to commence, the Accumulated Value (or the Accumulation Value for First Choice Contracts) to be applied to a variable annuity option will be determined by multiplying the value of an Accumulation Unit for the Business Day (or the Valuation Date for First Choice Contracts) on or immediately preceding the seventh day before the Annuity Commencement Date (or the Maturity Date for First Choice Contracts) by the number of Accumulation Units owned.This seven day period is used to permit calculation of amounts of annuity payments and mailing of checks in advance of the due date.At that time any applicable Premium taxes not previously deducted may be deducted from the Accumulated Value to determine the net Accumulated Value.For First Choice Contracts, the net amount to be applied to an Annuity Option, the Net Accumulation Value, consists of the amounts derived from the Accumulation Units, as described above, as well as the Fixed Account Accumulation Value.The resultant value is then applied to the Annuity Tables set forth in the Contract to determine the amount of the first monthly annuity payment.The Contract contains Annuity Tables setting forth the amount of the first monthly installment for each $1,000 of Accumulated Value applied.These Annuity Tables vary according to the Annuity Option selected by the Contractowner and according to the sex and adjusted age of the Annuitant and any Joint Annuitant at the Annuity Commencement Date.The Contracts contain a formula for determining the adjusted age. The Annuity Tables are determined from the Progressive Annuity Table with interest at 3.5% per year and assumes births prior to 1900, adjusted by a setback of four years of age for persons born 1900 and later and an additional setback of one year of age for each completed five years by which the year of birth is later than 1900, except for First Choice Contracts. For First Choice Contracts the Annuity Tables are determined from the A2000 Individual Annuitant Mortality Table Age Last Birthday and an Assumed Investment Return of 3.00% or a different rate chosen by the Contractowner and the adjusted age is the age of the annuitant minus one year for each completed 10-year period measured from the year 2000 to the date of Annuity Payment Option commencement.Annuity Tables used by other insurers may provide greater or less benefits to the Annuitant. The dollar amount of the first monthly Variable Payment, based on the Subaccount determined as above, is divided by the value of an Annuity Unit for the Subaccount for the Business Day on or immediately preceding the seventh day before the Annuity Commencement Date to establish the number of Annuity Units representing each monthly payment under the Subaccount.This seven day period is used to permit calculation of amounts of annuity payments and mailing of checks in advance of the due date.This number of Annuity Units remains fixed for all variable annuity payments.The dollar amount of the second and subsequent variable annuity payments is determined by multiplying the fixed number of Annuity Units for the Subaccount by the applicable value of an Annuity Unit Value for the Business Day on or immediately preceding the seventh day before the due date of the payment.The value of an Annuity Unit will vary with the investment performance of the corresponding Fund, and, therefore, the dollar amount of the second and subsequent variable annuity payments may change from month to month.(For an illustration of the calculation of the first and subsequent Variable Payments, see Appendix III, Examples B, C and D.) A fixed annuity provides annuity payments which remain fixed as to dollar amount throughout the payment period and is based on an assumed interest rate of 3.5% (or 2.5% for the First Choice Contract) per year built into the Annuity Tables in the Contract. OTHER INFORMATION Time of Payments.All payments due under the Contracts will ordinarily be made within seven days of the payment due date or within seven days after the date of receipt of a request for partial surrender or termination.However, First Investors Life reserves the right to suspend or postpone the date of any payment due under the Contracts (1) for any period during which the New York Stock Exchange (“NYSE”) is closed (other than customary weekend and holiday closings) or during which trading on the NYSE, as determined by the Commission, is restricted; (2) for any period during which an emergency, as determined by the Commission, exists as a result of which disposal of securities held by the Fund is not reasonably practical or it is not reasonably practical to determine the value of the Fund’s net assets; or (3) for such other periods as the Commission may by order permit for 5 the protection of security holders or as may be permitted under the 1940 Act.In addition, for the First Choice Contract, First Investors Life may defer for up to six months the payment of any full or partial surrender of amounts allocated to the Fixed Account. Reports to Contractowners.First Investors Life will mail to each Contractowner, at the last known address of record at the Home Office of First Investors Life, at least annually, a report containing such information as may be required by any applicable law or regulation and a statement of the Accumulation Units credited to the Contract for each Subaccount and the Accumulation Unit Values.In addition, latest available reports of the Life Series Funds will be mailed to each Contractowner. Assignment.Any amounts payable under the Contracts may not be commuted, alienated, assigned or otherwise encumbered before they are due.To the extent permitted by law, no such payments shall be subject in any way to any legal process to subject them to payment of any claims against any Annuitant, Joint Annuitant or Beneficiary.The Contracts may be assigned.No assignment of a Contract shall be binding on First Investors Life unless such assignment is in writing and is filed with First Investors Life at its home office. RELEVANCE OF FINANCIAL STATEMENTS The values of the interests of Contractowners under the variable portion of the Contracts will be affected solely by the investment results of each Separate Account’s Subaccounts.The financial statements of First Investors Life as contained herein should be considered only as bearing upon First Investors Life’s ability to meet its obligations to Contractowners under the Contracts, and they should not be considered as bearing on the investment performance of the Subaccounts. 6 APPENDICES APPENDIX I EXAMPLE A Formula and Illustration for Determining the Net Investment Factor of a Subaccount of Separate Account C Net Investment Factor A + B - D C Where: A The Net Asset Value of a Fund share as of the end of the current Valuation Period. Assume B The per share amount of any dividend or capital gains distribution since the end of the immediately preceding Valuation Period. Assume 0 C The Net Asset Value of a Fund share as of the end of the immediately preceding Valuation Period. Assume D The daily deduction for mortality and expense risks, which totals 1.0% on an annual basis. On a daily basis Then, the Net Investment Factor 8.51000000 + 0 - .00002740 Formula and Illustration for Determining the Net Investment Factor of a Subaccount of Separate Account D Net Investment Factor A + B - D C Where: A The Net Asset Value of a Fund share as of the end of the current Valuation Period. Assume B The per share amount of any dividend or capital gains distribution since the end of the immediately preceding Valuation Period. Assume 0 C The Net Asset Value of a Fund share as of the end of the immediately preceding Valuation Period. Assume D The daily deduction for mortality and expense risks and administration, which totals 1.4% on an annual basis. On a daily basis Then, the Net Investment Factor 8.51000000 + 0 - .00003836 7 EXAMPLE B Formula and Illustration for Determining Accumulation Unit Value of a Subaccount of Separate Account C Accumulation Unit Value A x B Where: A The Accumulation Unit Value for the immediately preceding Valuation Period. Assume B The Net Investment Factor for the current Valuation Period. Assume Then, the Accumulation Unit Value $1.46328760 x 1.01427534 Formula and Illustration for Determining Accumulation Unit Value of a Subaccount of Separate Account D Accumulation Unit Value A x B Where: A The Accumulation Unit Value for the immediately preceding Valuation Period. Assume B The Net Investment Factor for the current Valuation Period. Assume Then, the Accumulation Unit Value $1.46328760 x 1.01426438 8 APPENDIX II EXAMPLE A Formula and Illustration for Determining Death Benefit Payable Under Annuity Option 4-Unit Refund Life Annuity For Separate Account C (Tax Tamer I only) and Separate Account D Upon the death of the Annuitant, the designated Beneficiary under this option will receive under a Separate Account a lump sum death benefit of the then dollar value of a number of Annuity Units computed using the following formula: Annuity Units Payable A - (CxD), if A is greater than CxD B B Where: A The Net Accumulated Value applied on the Annuity Commencement Date to purchase the Variable Annuity. Assume B The Annuity Unit Value at the Annuity Commencement Date. Assume C The number of Annuity Units represented by each payment made. Assume D The total number of monthly Variable Annuity Payments made prior to the Annuitant’s death. Assume 30 Then the number of Annuity Units Payable: - (116.61488844 x 30) 18,458.18554633- 3,498.44665320 14,959.73889313 If the value of an Annuity Unit on the date of receipt of notification of death was $1.12173107 then the amount of the death benefit under the Separate Account would be: 14,959.73889313 x $1.12173107 $16,780.80 9 APPENDIX III EXAMPLE A Formula and Illustration for Determining Annuity Unit Value of Separate Account C and Separate Account D Annuity Unit Value A x B x C Where: A Annuity Unit Value of the immediately preceding Valuation Period. Assume B Net Investment Factor for the Valuation Period for which the Annuity Unit is being calculated. Assume C A factor to neutralize the assumed interest rate of 3½% built into the Annuity Tables used. Daily factor equals Then, the Annuity Value is: $1.10071211 x 1.00083530 x 0.99990575 $1.10152771 EXAMPLE B Formula and Illustration for Determining Amount of First Monthly Variable Annuity Payment from Separate Account C and Separate Account D First Monthly Variable annuity Payment A x B Where: A The Net Accumulated Value allocated to Separate Account C for the Business Day on or immediately preceding the seventh day before the Annuity Commencement Date. Assume B The Annuity purchase rate per $1,000 based upon the option selected, the sex and adjusted age of the Annuitant according to the Annuity Tables contained in the Contract. Assume Then, the first Monthly Variable Payment x $6.40 $128.00 10 EXAMPLE C Formula and Illustration for Determining the Number of Annuity Units for Separate Account C and Separate Account D Represented by Each Monthly Variable Annuity Payment Number of Annuity Units A B Where: A The dollar amount of the first monthly Variable Annuity Payment. Assume B The Annuity Unit Value for the Business Day on or immediately preceding the seventh day before the Annuity Commencement Date. Assume Then, the number of Annuity Units $128.00 116.61488844 EXAMPLE D Formula and Illustration for Determining the Amount of Second and Subsequent Monthly Variable Annuity Payments From Separate Account C and Separate Account D Second Monthly Variable Annuity Payment A x B Where: A The Number of Annuity Units represented by each monthly Variable Annuity Payment. Assume B The Annuity Unit Value for the Business Day on or immediately preceding the seventh day before the date on which the second (or subsequent) Variable Annuity Payment is due. Assume Then, the second monthly Variable Annuity Payment 116.61488844 x $1.11834234 $130.42 The above example was based upon the assumption of an increase in the Annuity Unit Value since the initial Variable Annuity Payment due to favorable investment results of the Separate Account and the Fund.If the investment results were less favorable, a decrease in the Annuity Unit Value and in the second monthly Variable Annuity Payment could result.Assume B above was $1.08103230. Then, the second monthly Variable Annuity Payment 116.61488844 x $1.08103230 $126.06 11 Financial Statements as of December 31, 2009 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors First Investors Life Insurance Company New York, New York We have audited the accompanying statement of assets and liabilities of each of the individual sub-accounts disclosed in Note 1 which comprise First Investors Life Variable Annuity Fund C (a separate account of First Investors Life Insurance Company, registered as a unit investment trust under the Investment Company Act of 1940) (“Separate Account C”), as of December 31, 2009, and the related statements of operations for the year then ended and of changes in net assets for the years ended December 31, 2009 and 2008 for each of the individual sub-accounts which comprise Separate Account C.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of Separate Account C’s internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Separate Account C’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our procedures included confirmation of securities owned at December 31, 2009 by correspondence with Separate Account C’s custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the individual sub-accounts which comprise Separate Account C as of December 31, 2009, and the results of their operations for the year then ended for each of the individual sub-accounts and the changes in their net assets for the years ended December 31, 2009 and 2008, in conformity with accounting principles generally accepted in the United States of America. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 9, 2010 1 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENT OF ASSETS AND LIABILITIES December 31, 2009 Cash Growth & Management High Yield Income Discovery ASSETS Investments at net asset value (Note 3): First Investors Life Series Fund LIABILITIES Payable to First Investors Life Insurance Company NET ASSETS Net assets represented by Contracts in accumulation period See notes to financial statements. 2 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENT OF ASSETS AND LIABILITIES (Continued) December 31, 2009 Select Blue Chip International Growth Government ASSETS Investments at net asset value (Note 3): First Investors Life Series Fund LIABILITIES Payable to First Investors Life Insurance Company NET ASSETS Net assets represented by Contracts in accumulation period See notes to financial statements. 3 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENT OF ASSETS AND LIABILITIES (Continued) December 31, 2009 Target Target Investment Maturity Maturity Grade Value ASSETS Investments at net asset value (Note 3): First Investors Life Series Fund LIABILITIES Payable to First Investors Life Insurance Company NET ASSETS Net assets represented by Contracts in accumulation period See notes to financial statements. 4 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENT OF OPERATIONS Year ended December 31, 2009 Cash Growth & Management High Yield Income Discovery INVESTMENT INCOME Income: Dividends $ Expenses: Mortality and expense risks (Note 5) NET INVESTMENT INCOME (LOSS) ) REALIZED GAINS ON INVESTMENTS Realized gain distributions - UNREALIZED APPRECIATION (DEPRECIATION) ON INVESTMENTS Beginning of year - ) ) ) End of year - ) ) Change in unrealized appreciation (depreciation) on investments - NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ $ $ See notes to financial statements. 5 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENT OF OPERATIONS (Continued) Year ended December 31, 2009 Select Blue Chip International Growth Government INVESTMENT INCOME Income: Dividends $ $ $ - $ Expenses: Mortality and expense risks (Note 5) NET INVESTMENT INCOME (LOSS) ) REALIZED GAINS ON INVESTMENTS Realized gain distributions - UNREALIZED APPRECIATION (DEPRECIATION) ON INVESTMENTS Beginning of year ) ) ) End of year ) ) Change in unrealized appreciation (depreciation) on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 6 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENT OF OPERATIONS (Continued) Year ended December 31, 2009 Target Target Investment Maturity Maturity Grade Value INVESTMENT INCOME Income: Dividends $ Expenses: Mortality and expense risks (Note 5) NET INVESTMENT INCOME REALIZED GAINS ON INVESTMENTS Realized gain distributions - - UNREALIZED APPRECIATION (DEPRECIATION) ON INVESTMENTS Beginning of year ) ) End of year ) Change in unrealized appreciation (depreciation) on investments ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ $ ) $ ) See notes to financial statements. 7 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENTS OF CHANGES IN NET ASSETS Years ended December 31, Cash Management High Yield Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ ) $ $ $ Realized gain distributions - Change in unrealized appreciation (depreciation) on investments - - ) Net increase (decrease) in net assets resulting from operations ) ) From Contract Transactions Net insurance premiums from contract owners Transfers between sub-accounts ) Transfers for contract benefits and terminations ) Increase (decrease) in net assets derived from contract transactions ) Net increase (decrease) in net assets ) ) ) Net Assets Beginning of year End of year $ See notes to financial statements. 8 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENTS OF CHANGES IN NET ASSETS (Continued) Years ended December 31, Growth & Income Discovery Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ ) Realized gain distributions - - Change in unrealized appreciation (depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) ) From Contract Transactions Net insurance premiums from contract owners Transfers between sub-accounts ) Transfers for contract benefits and terminations ) Increase (decrease) in net assets derived from contract transactions ) Net increase (decrease) in net assets ) ) Net Assets Beginning of year End of year $ See notes to financial statements. 9 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENTS OF CHANGES IN NET ASSETS (Continued) Years ended December 31, Blue Chip International Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ ) Realized gain distributions - - - Change in unrealized appreciation (depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) ) From Contract Transactions Net insurance premiums from contract owners Transfers between sub-accounts ) ) ) Transfers for contract benefits and terminations ) Increase (decrease) in net assets derived from contract transactions ) Net increase (decrease) in net assets ) ) Net Assets Beginning of year End of year $ See notes to financial statements. 10 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENTS OF CHANGES IN NET ASSETS (Continued) Years ended December 31, Select Growth Government Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ ) $ ) $ $ Realized gain distributions - - - Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) From Contract Transactions Net insurance premiums from contract owners Transfers between sub-accounts Transfers for contract benefits and terminations ) Increase (decrease) in net assets derived from contract transactions ) ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of year End of year $ See notes to financial statements. 11 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENTS OF CHANGES IN NET ASSETS (Continued) Years ended December 31, Investment Grade Value Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ Realized gain distributions - Change in unrealized appreciation (depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) ) From Contract Transactions Net insurance premiums from contract owners Transfers between sub-accounts ) ) Transfers for contract benefits and terminations ) ) ) Increase (decrease) in net assets derived from contract transactions ) Net increase (decrease) in net assets ) ) Net Assets Beginning of year End of year $ See notes to financial statements. 12 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C STATEMENTS OF CHANGES IN NET ASSETS (Continued) Years ended December 31, Target Maturity 2010 Target Maturity 2015 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ Realized gain distributions - Change in unrealized appreciation (depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) ) From Contract Transactions Net insurance premiums from contract owners Transfers between sub-accounts ) Transfers for contract benefits and terminations ) Increase (decrease) in net assets derived from contract transactions ) Net increase (decrease) in net assets ) ) ) Net Assets Beginning of year End of year $ See notes to financial statements. 13 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C NOTES TO FINANCIAL STATEMENTS December 31, 2009 NOTE 1 — ORGANIZATION First Investors Life Variable Annuity Fund C (“Separate Account C”), a unit investment trust registered under the Investment Company Act of 1940 (the 1940 Act), is a segregated investment account established by First Investors Life Insurance Company (“FIL”) and exists in accordance with the regulations of the New York State Insurance Department.Assets of Separate Account C have been used to purchase shares of First Investors Life Series Fund (the “Fund”), an open-end diversified management investment company registered under the 1940 Act.The contract holder directs the depositsinto the sub-accounts that comprise Separate Account C and bear the investment risk that the sub-accounts may not meet their stated investment objectives.The sub-accounts invest in the following underlying fund portfolios:Cash Management, High Yield, Growth & Income, Discovery, Blue Chip, International, Select Growth, Government, Investment Grade, Value, Target Maturity 2010, and Target Maturity 2015. NOTE 2 — SIGNIFICANT ACCOUNTING PRACTICES USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. SUBSEQUENT EVENTS Subsequent events after the balance sheet date through the date that the financial statements were available for issuance, March 9, 2010, have been evaluated in the preparation of the financial statements. INVESTMENTS Shares of the Funds held by Separate Account C are valued at net asset value per share of such Funds, which value its investment securities at fair value.All distributions received from the Funds are reinvested to purchase additional shares of the Funds at net asset value. INVESTMENT INCOME Investment income consists of dividends declared by the Funds and is recognized on the ex-dividend date. FEDERAL INCOME TAXES Separate Account C is not taxed separately because its operations are part of the total operations of FIL, which is taxed as a life insurance company under the Internal Revenue Code.Separate Account C will not be taxed as a regulated investment company under Subchapter M of the Code.Under existing Federal income tax law, no taxes are payable on the investment income or on the capital gains of Separate Account C. 14 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C NOTES TO FINANCIAL STATEMENTS (Continued) December 31, 2009 NOTE 3 — INVESTMENTS Investments consist of the following at December 31, 2009: Shares Net Asset Value Market Value Cost First Investors Life Series Fund Cash Management $ $ $ High Yield Growth & Income Discovery Blue Chip International Select Growth Government Investment Grade Value Target Maturity 2010 Target Maturity 2015 The cost of purchases and proceeds from sale of investments for the year ended December 31, 2009 were as follows: Purchases Sales Cash Management $ $ High Yield Growth & Income Discovery Blue Chip International Select Growth Government Investment Grade Value Target Maturity 2010 Target Maturity 2015 15 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C NOTES TO FINANCIAL STATEMENTS (Continued) December 31, 2009 Separate Account C utilizes various methods to measure the fair value of its financial instruments on a recurring basis.Generally accepted accounting principles establish a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are described below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Separate Account C’s own assumptions in determining the fair value of investments) The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The summary of inputs used to value Separate Account C investments as of December 31, 2009 is as follows: Level 2 Other Level 3 Significant Significant Level 1 Observable Unobservable Total Quoted Prices Inputs Inputs Cash Management $ $ $
